Case: 15-30401      Document: 00513490830         Page: 1    Date Filed: 05/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 15-30401                          FILED
                                  Summary Calendar                     May 3, 2016
                                                                     Lyle W. Cayce
                                                                          Clerk
COREY OUTLAW,

                                                 Petitioner-Appellant

v.

C. MAIORANA, Warden, Federal Correctional Institution Oakdale,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-1007


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Corey Outlaw, federal prisoner # 29812-018, was convicted of conspiracy
to distribute cocaine and cocaine base and knowingly using and carrying a
firearm during and in relation to a drug trafficking crime. He is serving a
138-month term of imprisonment on the conspiracy count and a consecutive
120-month term of imprisonment on the firearms count. He now appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition. Outlaw contends that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-30401    Document: 00513490830     Page: 2   Date Filed: 05/03/2016


                                  No. 15-30401

he merits relief under Section 2241 because he is actually innocent of the
firearms offense, and his continued incarceration will result in a miscarriage
of justice.
      We review the dismissal of a Section 2241 petition de novo. See Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A federal prisoner may attack the
validity of his conviction in a Section 2241 petition if he can meet the
requirements of the savings clause in 28 U.S.C. § 2255. Reyes-Requena v.
United States, 243 F.3d 893, 901 (5th Cir. 2001). The prisoner must establish
that the remedy provided under Section 2255 would be “inadequate or
ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); Reyes-
Requena, 243 F.3d at 901. To make that showing, a prisoner must make a
claim (1) “based on a retroactively applicable Supreme Court decision which
establishes that the petitioner may have been convicted of a nonexistent
offense” that (2) “was foreclosed by circuit law at the time when the claim
should have been raised in the petitioner’s trial, appeal, or first [Section] 2255
motion.” Reyes-Requena, 243 F.3d at 904.
      Outlaw fails to make the required showing.           He does not cite a
retroactively applicable Supreme Court ruling establishing that he may have
been convicted of a nonexistent offense, and he does not argue that his claims
were foreclosed at the time when they should have been raised at trial, on
appeal, or in an initial Section 2255 motion. See id. Further, his inability to
meet the requirements for filing a successive Section 2255 motion does not
make the Section 2255 remedy inadequate. See Tolliver v. Dobre, 211 F.3d
876, 878 (5th Cir. 2000).    Finally, Outlaw’s actual innocence argument is
unavailing. See McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013); Foster v.
Quarterman, 466 F.3d 359, 367−68 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.



                                        2